Citation Nr: 1542809	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for status post left shoulder surgery with scar, currently rated 10 percent disabling.

2.  Entitlement to an initial increased rating for residuals of a left leg gunshot wound with left fibula fracture and cutaneous nerve damage, currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for paresthesia, left lower lip, residual of left mandibular fracture, currently rated 10 percent disabling.

4.  Entitlement to service connection for inguinal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1998 and from November 2000 to October 2007.

These matters came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board decided 16 issues and remanded the four issues that appear above for additional development.  The Board directed VA to examine the Veteran for all four issues, but it did not.  Therefore, remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in order to ascertain the severity of his left shoulder disability.  

2.  The Veteran should be scheduled for VA muscle, joint, and nerve examinations to ascertain the severity of his left leg/fibula/calf disability.  The examiner should also provide an opinion concerning the impact of the Veteran's left leg/fibula/calf disability on the Veteran's ability to work.

3.  The Veteran should be scheduled for VA nerve examination to ascertain the severity of his paresthesia, left lower lip.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed inguinal hernia.  A complete rationale should be provided for any opinion expressed. 

The examiner should respond to the following:

a)  does the Veteran have residuals of inguinal hernia?  

b)  if so, did inguinal hernia at least as likely as not (a 50 percent or higher degree of probability) have its onset during his period of service or is it otherwise related to his period of service? Why or why not? 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

5.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




